The same question is presented in this case as was presented in the case of Village of St. Johnsbury v. Dolgin, ante page 424, and the judgment there rendered is determinative of this case.Let the exceptions be dismissed.
                    ON MOTION FOR REHEARING.
The same question is presented in the motion for rehearing in this case as was presented in the motion for a rehearing in *Page 429 
the case of Village of St. Johnsbury v. Dolgin, ante page 424, and the judgment therein rendered is determinative of this case.
Motion overruled. Let full entry be made.